NO. 07-03-0479-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 FEBRUARY 5, 2004
                          ______________________________

                           ARTHUR GOODSON, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 99-429492; HON. BRADLEY UNDERWOOD, JUDGE
                       _______________________________


Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Arthur Goodson attempts to appeal a judgment revoking probation granted after his

conviction for delivery of a controlled substance. His notice of appeal was filed in the trial

court November 7, 2003. A copy of the judgment attached to the notice of appeal and his

docketing statement indicates sentence was imposed November 29, 2000.


       Our appellate jurisdiction is triggered through a timely notice of appeal. Olivo v.

State, 918 S.W.2d 519, 522 (Tex.Crim.App.1996). Rule of Appellate Procedure 26.2(a)
requires a notice of appeal be filed within 30 days after the day sentence is imposed, or

within 90 days after imposition of the sentence if a timely motion for new trial is filed. In

either event, appellant’s notice of appeal was untimely.


       The appropriate vehicle for seeking an out-of-time appeal is by writ of habeas corpus

from the Texas Court of Criminal Appeals pursuant to Code of Criminal Procedure Article

11.07 (Vernon Supp. 2004). Portley v. State, 89 S.W.3d 188, 190 (Tex.App.--Texarkana

2002, no pet.). Because appellant’s notice of appeal was untimely, this court has no

jurisdiction to take any action but to dismiss the appeal. Slaton v. State, 981 S.W.2d 208,

210 (Tex.Crim.App. 1998); see Olivo, 918 S.W.2d at 522.


       Consequently, we dismiss the appeal for want of jurisdiction.




                                          James T. Campbell
                                              Justice


Do not publish.




                                             2